UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7646



LAWRENCE E. GRIFFIN,

                                           Petitioner - Appellant,

          versus

UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-650)


Submitted:   February 13, 1997         Decided:     February 27, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lawrence E. Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing with-

out prejudice his 28 U.S.C. § 2241 (1994) petition. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Griffin v. United States, No. CA-96-650 (E.D. Va.
Oct. 7, 1996). We deny Appellant's motions for a certificate of

probable cause, appointment of counsel, and release on bond pending

appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2